Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application/Election/Restrictions
2.	Applicant's election without traverse of Group II (claims 7-14) in the reply filed on March 8, 2021 is acknowledged. 
Claims 1-17 are pending. Claims 1-6 and 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 8, 2021.
3.	Claims 7-14 are under examination in this office action.

Specification
4.	The disclosure is objected to because of the following informalities: The title of the invention is not descriptive.  The elected invention is directed to methods not products. A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Objections
5.	Claims 7-14 are objected to under 37 CFR 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim.  Claims 7-14 depend from claims 1-6. However, claims 1-6 are non-elected claims. Applicant is 


Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 7-14 are indefinite because the claims depend from claim 1 that recites “a medium substantially free of L-glutamine". The rest of claims are indefinite as depending from an indefinite claim. The phrase "substantially free” in claim 1 is indefinite in that it fails to point out what is included or excluded by the claim language because the metes and bounds of the claim containing that language are unclear rendering the claim indefinite. See Ex parte Fressola, 27 USPQ2d 1608 (Bd. Pat. App. & Inter. 1993).  
Based on paragraphs [0057]-[0063] of the specification because the control medium is not defined One of ordinary skill in the art would not be reasonably apprised of the scope of the invention because it is not clear what is included or excluded by the claim language. The recitation of "substantially free of L-glutamine" is unclear in view of 

Claim 14 is indefinite because the phrase "promoted neuronal differentiation potency” recited in claim 14 is a relative term which renders the claim indefinite.  The phrase "promoted neuronal differentiation potency" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the 

  Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 7-14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 7-14 depend from claims 1-6, which are non-elected claims. Thus, Claims 7-14 are in an improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the 


Claim Rejections - 35 USC § 112

8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, 
Claims 7-14 encompass using a genus of medium substantially free of L-glutamine for culturing neural stem cells and/or neural progenitor cells or producing a neural stem cells and/or neural progenitor cells with promoted neuronal differentiation potency. The claims encompass using a genus of medium substantially free of L-glutamine for culturing a genus of neural stem cells and/or neural progenitor cells. Applicant has not disclosed sufficient species for the broad genus of medium for culturing and producing a genus of neural stem cells/neural progenitor cells.
The specification only teaches methods of preparing and culturing long-term self-renewing neuro epithelial-like stem cells (LtNES cells) induced from iPS cells by (i) preparing LtNES cells: culturing embryoid bodies (EB) formed from iPS cells in a medium corresponding to the composition of E6 medium from which ascorbic acid and transferrin were removed and to which transferrin (final concentration 0.5 to 10ug/mL), ethanolamine (final concentration 5 to 50uM), human serum albumin (final concentration 0.1 to 5 mg/mL) were added to allow the EB form neurospheres on a dish coated with poly-L-ornithine (PO) and neurospheres were dispersed using trypsin/EDTA and cultured in an RHB-A medium in PO/laminin-coated dish to prepare LtNES cells; (2) culturing LtNES cells: LtNES cells prepared from (i) were cultured in a medium corresponding to the composition of E6 medium from which ascorbic acid, transferrin and L-glutamine were removed and to which transferrin (final concentration 0.5 to 10ug/mL), ethanolamine (final concentration 5 to 50uM), human serum albumin (final concentration 0.1 to 5 mg/mL) and 20ng/mL bFGF were added to give an L-glutamine-
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112, first paragraph, it is necessary to understand what Applicant is in possession of and what Applicant is claiming. 
M.P.E.P. § 2163 instructs:
An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. . . . 
An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. . . . 
An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” 
This standard has not been met in this case. From the specification, it is clear that Applicant is in possession of preparing and culturing a medium comprising components corresponding to the composition of E6 medium with removal of ascorbic acid and transferrin from the E6 medium and with transferrin at a final concentration of 0.5 to 10 ug/mL, ethanolamine at a final concentration 5 to 50uM), human serum albumin at a III-tubulin-positive in a differentiation induction medium containing DMEM/F-12 containing L-glutamine, 1x N2 supplement and 1x B27 supplement. However, Applicant is not in possession of using other structures/components and functional undefined medium substantially free of L-glutamine to prepare and culture undefined neural stem cells from undefined cell lineages in view of Canh et al., (The Journal of Biochemistry, 2012 December; 152(6):509-519) and Martin et al. (Journal of Bioenergetics and Biomembranes, 1998 December; 30(6):565-78) as admitted by Applicant. The specification provides no identification of any particular components and characteristics of the medium substantially free of L-glutamine that must be conserved in order to culturing and producing neural stem cells/progenitor cells as LtNES cells induced from iPS cells wherein the LtNES cells are induced from iPS cells in a medium comprising components corresponding to the composition of E6 medium with removal of ascorbic acid and transferrin from the E6 medium and with addition of transferrin (final concentration of 0.5 to 10 ug/mL), ethanolamine (final concentration of 5 to 50uM), human serum albumin  (final concentration of 0.1 to 5mg/mL) first and then cultured in a 
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of medium substantially free of L-glutamine and the genus of neural stem cells/neural progenitor cells, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  
Therefore, the claimed methods have not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163.


Conclusion

9.	NO CLAIM IS ALLOWED.

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Martin et al. (J. Bioenerg. Biomemb. 1998; 30:565-578) teaches methods of culturing C6 glioma cells on 3-D support in a culture medium DMEM with 5% FCS and , without L-glutamine (see p. 566, 2nd col.).
Liu et al. (PLOs ONE; 2013; 8:e70804. doi:10.1371/journal.pone.0070804) teaches methods of culturing human glioblastoma tumor cells in vitro in a culture , 1st col. cell lines and culture conditions),
Espinosa et al. (US2012/0052577, Mar1, 2012, priority Aug 31, 2010, as in IDS) teaches methods of preparing neural stem cells induced from iPS and ES cells and inducing neural stem cells to oligodendrocyte progenitor cells and mature myelinating cells, comprising culturing iPS or ES cells in a stem cell medium (SCM) (table 1) and then culturing the neural stem cells in a oligodendrocyte specification medium (OSM) to generate oligodendrocyte progenitor cells/precursors/mature oligodendrocyte (table 2), wherein the OSM comprises L-glutamine 2.5mM, which meets the limitation “substantially free of L-glutamine” defined in paragraphs [0058] and [0063] of the published specification  (see paragraphs [0012]-[0015], tables 1-2).

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

Chang-Yu Wang
June 15, 2021


/CHANG-YU WANG/Primary Examiner, Art Unit 1649